Exhibit 10.39

Execution Copy

WARNER MUSIC GROUP CORP.

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (this “Agreement”), is entered into as of this 15 th
day of November 2008 (the “Date of Grant”), by and between Warner Music Group
Corp., a Delaware corporation (“Parent”), and Michael Fleisher (the
“Executive”).

WHEREAS, WMG Acquisition Corp., a Delaware corporation (the “Company”), an
indirect subsidiary of Parent, or one of Parent’s other direct or indirect
subsidiaries, employs the Executive; and

WHEREAS, the Parent has adopted the Amended and Restated Warner Music Group
Corp. 2005 Omnibus Award Plan (the “Plan”), pursuant to which awards of options
to purchase shares of the Parent’s Common Stock may be granted to persons,
including persons regularly employed by the Parent or its Affiliates; and

WHEREAS, the Board of Directors of Parent (the “Board”) has determined that it
is in the best interests of Parent and its stockholders to grant to the
Executive as of the Date of Grant an option to purchase shares of Common Stock
of Parent (“Common Stock”), as provided for herein (the “Stock Option Award”);

NOW, THEREFORE, for and in consideration of the mutual covenants hereinafter set
forth, the parties hereto agree as follows:

1. Grant. Parent hereby grants on the Date of Grant to the Executive an option
(the “Option”) to purchase 450,000 shares of Common Stock (such shares of Common
Stock, the “Option Shares”), on the terms and conditions set forth in the Plan
and this Agreement. This Option is not intended to be treated as an incentive
stock option under Section 422 of the Code. The number and type of Option Shares
purchasable hereunder shall be subject to adjustment as and in the manner
provided in Section 11 below. The Option shall vest and become exercisable in
accordance with Section 5 hereof; provided, however, that the Option in respect
of 150,000 of the Option Shares (such shares, the “Bonus Option Shares”) shall
be subject to the special additional vesting terms set forth in Section 5(f)
hereof.

2. Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. As used herein with respect to any
person, the term “Affiliate” shall mean any entity that directly or indirectly
is controlled by, controls or is under common control with such person. The
Board shall have final authority to interpret and construe the Plan and this
Agreement and to make any and all determinations under them, and its decision
shall be binding and conclusive upon the Executive and his legal representative
in respect of any questions arising under the Plan or this Agreement.

3. Option Price. The price at which the Executive shall be entitled to purchase
the Option Shares upon the exercise of all or any portion of this Option shall
be $2.77 per share, representing the Fair Market Value of the Common Stock as of
the Date of Grant. Such exercise price shall be subject to adjustment as and in
the manner provided in Section 11 below.

4. Expiration Date. Subject to Section 6 hereof, the Option shall expire at the
end of the period commencing on the Date of Grant and ending at 11:59 p.m.
Eastern Time (“ET”) on the day preceding the tenth anniversary of the Date of
Grant (the “Option Period”).

5. Exercisability of the Option.

(a) General. Except as may otherwise be provided herein, the Option shall become
vested and exercisable in five equal installments on the day prior to each of
the first, second, third, fourth and fifth

 

B-1



--------------------------------------------------------------------------------

anniversaries of the Date of Grant (i.e., the vesting dates shall be November 14
of 2009, 2010, 2011, 2012 and 2013, respectively) (the “Vesting Dates”) provided
that (i) the Executive remains employed with the Company on each such date and
(ii) with respect to the Bonus Option Shares (which shall be eligible to vest in
equal installments on each of the Vesting Dates), the vesting terms set forth in
Section 5(f) hereof are met.

(b) Effect of Certain Terminations of Employment. Upon the Executive’s cessation
of employment with the Company or any Affiliate of the Parent for any reason,
any then remaining portion of the Unvested Option shall be immediately
terminated without the receipt of consideration by the Executive, as more fully
set out below, except as set out in clauses (iv) and (v) below:

(i) Termination for Cause. Upon the Executive’s cessation of employment with the
Company or any Affiliate of the Parent due to a termination for Cause at any
time, the entire Option (regardless of whether then vested) shall be immediately
terminated without the receipt of consideration by the Executive.

(ii) Termination without Cause or for Good Reason. Except as provided in
Section 5(b)(v) below, upon the Executive’s cessation of employment with the
Company or any Affiliate of the Parent due to a termination without Cause or for
Good Reason, any then remaining portion of the Unvested Option shall be
immediately terminated without the receipt of consideration by the Executive.

(iii) Voluntary Termination without Good Reason. Upon the Executive’s cessation
of employment with the Company or any Affiliate of the Parent due to a voluntary
termination without Good Reason, any then remaining portion of the Unvested
Option shall be immediately terminated without the receipt of consideration by
the Executive.

(iv) Termination Due to Death or Disability. In the event of the Executive’s
cessation of employment with the Company or any Affiliate of the Parent by
reason of the Executive’s death or Disability, the additional portion, if any,
of the Option that would have become vested and exercisable if the Executive had
remained employed by the Company for 12 months following such termination date
will become immediately vested and exercisable as of such termination date. Any
remaining portion of the Unvested Option (after giving effect to the preceding
sentence) shall be immediately terminated without the receipt of consideration
by the Executive.

(v) Termination without Cause or for Good Reason in Connection with a Change in
Control. Upon the Executive’s cessation of employment with the Company or any
Affiliate of the Parent due to a termination without Cause or for Good Reason,
in each case, provided that such termination occurs on or after, or in
anticipation of, a Change in Control, the remaining portion of the Option other
than with respect to the Bonus Option Shares (which Bonus Option Shares shall
remain subject to Section 5(f) unless otherwise determined pursuant to
Section 5(g)) shall become fully vested and exercisable.

(c) The term “Vested Option,” as used herein, shall mean the portion of the
Option on and following the time that the vesting condition set forth in
Section 5(a), 5(b) or 5(f) hereof has been satisfied as to such portion. The
portion of the Option which has not become the Vested Option is hereinafter
referred to as the “Unvested Option.”

(d) The Option may be exercised only as to the Vested Option, and only by
written notice using the applicable form provided by Parent delivered in person
or by mail in accordance with Section 12(a) hereof and accompanied by payment
therefor. The purchase price of the Option Shares shall be paid by the Executive
to Parent (A) by certified check or wire transfer (using such wire transfer
instructions as are provided by Parent or the Company), (B) by transferring to
Parent shares of Common Stock, if and in the manner approved by Parent, (C) by a
broker-assisted “cashless exercise” procedure if and in the manner approved by
the Committee, or (D) by any other method approved in writing by the Committee.
If requested by Parent, the Executive shall promptly deliver his copy of this
Agreement evidencing the Option to the Secretary of Parent who shall endorse
thereon a notation of such exercise and promptly return such

 

B-2



--------------------------------------------------------------------------------

Agreement to the Executive. Upon payment of the applicable purchase price and
the issuance of the Option Shares in accordance with the terms and conditions of
this Agreement, the Option Shares shall be validly issued, fully paid and
nonassessable.

(e) In the event that the Common Stock ceases to be traded on an Exchange
following a transaction or other event that does not constitute a Change in
Control, then, notwithstanding any provision of the Plan, the Option shall be
treated in the same manner as Parent and the Company treat stock options then
held by the employees of the Company generally. For the avoidance of doubt, the
vesting of the portion of the Option covering the Bonus Option Shares shall
remain subject to Section 5(f) following a transaction described in this
Section 5(e), unless otherwise determined pursuant to Section 5(g).

(f) Vesting of Portion of the Option Covering Bonus Option Shares. The portion
of the Option covering Bonus Option Shares which is scheduled to vest on any
particular date shall not vest or become exercisable if, notwithstanding the
achievement of the vesting conditions set forth above, the Committee
affirmatively determines, in its sole and absolute discretion within 45 days
following such scheduled vesting date, that such portion of the Option (or any
portion thereof) shall not be permitted to vest and become exercisable on such
scheduled vesting date. In making such determination, the Committee may take
into consideration such factors as it deems appropriate, including, without
limitation, whether any additional performance goals established by the
Committee from time to time with respect to the vesting of such Bonus Option
Shares have been met. Such performance goals may include goals based on the
Executive’s performance with respect to any special projects and/or
transformational initiatives that have been assigned to the Executive by the
Company’s Chief Executive Officer. If the Committee affirmatively determines
that any portion of the Option covering Bonus Option Shares shall not vest on
its scheduled vesting date as described above in this Section 5(f), such portion
shall remain outstanding until the earlier of (i) the date it would otherwise
terminate in accordance with this Agreement or (ii) the fifth anniversary of the
Date of Grant, and then terminate; provided that at any time prior to the
termination of such portion of the Option the Committee may determine that such
portion shall vest and become exercisable. The Company shall promptly inform the
Executive of any determination by the Committee with respect to the vesting of
any portion of the Option covering the Bonus Option Shares in accordance with
this Section 5(f), which determination shall be made at least once annually for
so long as the Bonus Option Shares remain outstanding.

(g) Treatment of Portion of the Option Covering Bonus Option Shares upon and
Following a Change in Control. The following provisions shall be applicable with
respect to the portion of the Option covering the Bonus Option Shares upon and
following a Change in Control:

(A) Change in Control Occurring on or Prior to the Second Anniversary of the
Effective Date. Prior to the occurrence of any Change in Control occurring on or
prior to the second anniversary of the Effective Date, the Committee (as
comprised immediately prior to such Change in Control) shall affirmatively
determine whether Section 5(f) shall continue to apply upon and following such
Change in Control to any then unvested portion of the Option covering Bonus
Option Shares. To the extent that the Committee, in its sole discretion,
determines that Section 5(f) shall cease to apply to any portion (or all) of the
then unvested portion of the Option covering Bonus Option Shares upon and
following such Change in Control, such portion of the Option shall be eligible
to vest solely based upon satisfaction of the applicable time vesting conditions
under Sections 5(a) and 5(b). To the extent that the Committee, in its sole
discretion, affirmatively determines that Section 5(f) shall continue to apply
to any portion (or all) of the then unvested portion of the Option covering
Bonus Option Shares upon and following such Change in Control, the potential
vesting of such portion of the Option shall remain subject in all respects to
the provisions set forth under Section 5(f). In the event that the Committee (as
comprised immediately prior to such Change in Control) fails to take any
affirmative action with respect to the then unvested portion of the Option
covering Bonus Option Shares prior to the occurrence of such Change in Control,
then Section 5(f) shall automatically cease to apply to such portion of the
Option upon and following such Change in Control.

(B) Change in Control Occurring After the Second Anniversary of the Effective
Date. Section 5(f) shall automatically cease to apply to the portion of the
Option covering Bonus Option Shares upon and

 

B-3



--------------------------------------------------------------------------------

following the occurrence of any Change in Control occurring after the second
anniversary of the Effective Date (other than with respect to any tranches of
the Option covering Bonus Option Shares which the Committee affirmatively
determined not to vest pursuant to its authority under Section 5(f) prior to the
occurrence of such Change in Control).

6. Exercise Period for Vested Option Following Termination of Employment on
Option.

(a) For purposes of this Agreement, the Executive’s employment may be terminated
(i) by the Company for Cause or by the employee in violation of any applicable
employment agreement (a “6(a)(i) Termination”), (ii) by the Executive other than
as a Retirement or for Good Reason and without any violation of any applicable
employment agreement (a “6(a)(ii) Termination”), (iii) by the Company without
Cause (including on account of Disability), or on account of the Executive’s
death or by the Executive for Good Reason (a “6(a)(iii) Termination”) or (iv) by
the Executive on account of Retirement (a “6(a)(iv) Termination”). For purposes
of the preceding sentence, “Retirement” shall mean the Executive’s voluntary
termination of employment with the Company on or after the age of 62, after no
less than 10 years of employment with the Company.

(b) The Vested Option shall remain exercisable by the Executive until the
earlier of the last day of the Option Period or, as applicable, (i) thirty
(30) days following the date of a 6(a)(i) Termination or a 6(a)(ii) Termination,
(ii) one hundred and twenty (120) days following the date of a 6(a)(iii)
Termination and (iii) the last day of the Option Period, in the case of a
6(a)(iv) Termination.

7. Compliance with Legal Requirements. The granting and exercising of the
Option, and any other obligations of the Company under this Agreement shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any regulatory or governmental agency as may be required.
Parent, in its sole discretion, may postpone the issuance or delivery of Option
Shares as Parent may consider appropriate and may require the Executive to make
such representations and furnish such information as it may consider appropriate
in connection with the issuance or delivery of Option Shares in compliance with
applicable laws, rules and regulations.

8. Transferability. Except as described in Section 12(k) of the Plan, the Option
shall not be transferable by the Executive other than by will or the laws of
descent and distribution, and any such purported transfer shall be void and
unenforceable against Parent; provided that the designation of a beneficiary
shall not constitute a transfer or encumbrance.

9. Rights as Stockholder. The Executive shall not be deemed for any purpose to
be the owner of any shares of Common Stock subject to this Option unless, until
and to the extent that (A) this Option shall have been exercised pursuant to its
terms, (B) Parent shall have issued and delivered to the Executive the Option
Shares, and (C) the Executive’s name shall have been entered as a stockholder of
record with respect to such Option Shares on the books of Parent.

10. Tax Withholding. Prior to the delivery of a certificate or certificates
representing the Option Shares, the Executive must pay in the form of a
certified check to Parent or the Company (as designated by Parent) any such
additional amount as Parent (or the Company) determines that it is required to
withhold under applicable federal, state or local tax laws in respect of the
exercise or the transfer of Option Shares; provided that the Committee may, in
its sole discretion, allow such withholding obligation to be satisfied by
withholding Option Shares otherwise deliverable upon exercise of the Option or
by any other method.

11. Adjustments for Stock Splits, Stock Dividends, etc.; Change in Control.
Awards shall be subject to adjustment, substitution, or cancellation as
determined by the Committee in its sole discretion, as is fully set forth in
Section 13 of the Plan.

12. Miscellaneous.

(a) Notices. Any notice, consent, request or other communication made or given
in accordance with this Agreement shall be in writing and shall be deemed to
have been duly given when actually received or, if

 

B-4



--------------------------------------------------------------------------------

mailed, three days after mailing by registered or certified mail, return receipt
requested, or one business day after mailing by a nationally recognized express
mail delivery service with instructions for next-day delivery, to those persons
listed below at their following respective addresses or at such other address or
person’s attention as each may specify by notice to the others:

To Parent:

Warner Music Group Corp.

75 Rockefeller Plaza

New York, New York 10019

Attention: General Counsel

To the Executive:

The most recent address for the Executive in the records of Parent or the
Company. The Executive hereby agrees to promptly provide Parent and the Company
with written notice of any change in the Executive’s address for so long as this
Agreement remains in effect.

(b) Bound by Plan and Stockholders Agreement. By signing this Agreement, the
Executive acknowledges that he has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan. Additionally, the Executive acknowledges that any shares
of Common Stock acquired upon exercise of the Option shall be subject to the
terms of the Amended and Restated Stockholders Agreement, dated as of May 10,
2005, by and among Parent, WMG Holdings Corp., the Company, Executive and
certain other stockholders of Parent (the “Stockholders Agreement”).

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d) No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Executive any right to be retained, in any position, as
an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Executive at any time for any reason whatsoever.

(e) Beneficiary. The Executive may file with Parent a written designation of a
beneficiary on such form as may be prescribed by Parent and may, from time to
time, amend or revoke such designation. If no designated beneficiary survives
the Executive, the executor or administrator of the Executive’s estate shall be
deemed to be the Executive’s beneficiary.

(f) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of Parent and its successors and assigns, and of the Executive and
the beneficiaries, executors, administrators, heirs and successors of the
Executive.

(g) Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

(h) GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE. ANY ACTION TO
ENFORCE THIS AGREEMENT MUST BE BROUGHT IN A COURT SITUATED IN, AND THE PARTIES
HEREBY CONSENT TO THE JURISDICTION OF, COURTS SITUATED IN NEW YORK COUNTY, NEW
YORK. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

 

B-5



--------------------------------------------------------------------------------

(i) JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

(j) Interpretations. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement. The term
“Company” as used herein with reference to the employment of the Executive or
the termination thereof shall refer to the Company, Parent and each of their
direct and indirect subsidiaries.

(k) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The parties hereto confirm
that any facsimile copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

 

B-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

WARNER MUSIC GROUP CORP.   /s/    PAUL ROBINSON         By:    Paul Robinson
Title:    EVP & General Counsel EXECUTIVE   /s/    MICHAEL FLEISHER        
Name:    Michael Fleisher

 

B-7



--------------------------------------------------------------------------------

NOTICE OF OPTION EXERCISE

To exercise your option to purchase shares of Warner Music Group Corp.
(“Parent”) common stock (“Shares”), please fill out this form and return it to
the Corporate Secretary of Parent, together with a certified check in the amount
of the exercise price due, which is the product of the number of Shares with
respect to which you are exercising the Option and the per share exercise price
per share in your Stock Option Agreement. At its option, Parent may provide for
the exercise price to be paid in a different manner. You are not required to
exercise your option with respect to all Shares thereunder. You also must
include a certified check in the amount of any required payroll taxes and income
tax withholding due in connection with your exercise, unless Parent specifically
provides for such obligation to be satisfied in a different manner (such as the
“cashless exercise” method set forth below).

I hereby exercise my right to purchase                      Shares under the
option granted to me pursuant to the Stock Option Agreement between myself and
Parent, dated as of                     . My option is vested and exercisable as
to the Shares being purchased hereunder.

Please note below the form of payment elected:

Cashless Exercise:

¨     I elect to pay both the exercise price and required payroll taxes and
income tax withholding through a “cashless exercise”. Under this method, Merrill
Lynch will sell some or all of the Shares immediately, with part of the proceeds
being used to pay the exercise price, taxes and brokerage fees. The remaining
proceeds (net of the exercise price, any withholding and brokerage commissions
or other fees) will be paid to the option holder.

Exercise with Cash Payment:

¨     I have enclosed either one or more certified checks covering both the
exercise price of $            and the required payroll taxes and income tax
withholding of $            . (Please contact Trent Tappe to determine the
amount of any required payroll taxes and income tax withholding.)

If electing the cashless exercise form of payment above, this represents a sale
of Shares. You will need to obtain any necessary pre-clearance required by
Parent’s Insider Trading Policy prior to completing any such exercise.
Additionally, any sale of Shares must comply with and will be subject to the
terms of the Stockholders Agreement.

I hereby represent that, to the best of my knowledge and belief, I am legally
entitled to exercise this option.

Signature:                                              

Printed Name:                                         

Social Security Number:                                         

Date:                                         

 

B-8